Exhibit 10.25

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into this              day of September, 2004, by and among THE ROWE
COMPANIES, a Nevada corporation (“Rowe Companies”), ROWE DIVERSIFIED, INC., a
Delaware corporation (“Diversified”), ROWE FURNITURE WOOD PRODUCTS, INC., a
California corporation (“Rowe Wood”), ROWE PROPERTIES, INC., a California
corporation (“Rowe Properties”), STOREHOUSE, INC., a Georgia corporation
(“Storehouse”), and ROWE FURNITURE, INC., a Virginia corporation (“Rowe
Furniture”; Rowe Companies, Diversified, Rowe Properties, Storehouse, Rowe Wood
and Rowe Furniture are sometimes hereinafter referred to collectively as
“Borrowers” and individually as a “Borrower”), the various financial
institutions (collectively, “Lenders”) named in the Loan Agreement (as defined
below) and FLEET CAPITAL CORPORATION, a Rhode Island corporation, in its
capacity as collateral and administrative agent for itself and Lenders €together
with its successors in such capacity, “Agent”).

 

Recitals:

 

Agent, Lenders and Borrowers are parties to a certain Loan and Security
Agreement dated May 15, 2002, as amended by that certain letter amendment dated
as of June 17, 2002, a certain Second Amendment to Loan and Security Agreement
dated October 10, 2002, a Third Amendment to Loan and Security Agreement dated
February 28, 2003, a Fourth Amendment to Loan and Security Agreement dated April
2, 2003, and a Fifth Amendment to Loan and Security Agreement dated November 30,
2003 (as so amended, the “Loan Agreement”), pursuant to which Agent and Lenders
have made certain revolving credit and term loans and other financial
accommodations to Borrowers.

 

The parties desire to amend the Loan Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

 

2. Amendment to Loan Agreement. The Loan Agreement is hereby amended as follows:

 

(a) By deleting the reference to “$35,000,000.00” on the cover page thereof and
by substituting in lieu thereof a reference to “$40,000,000.00.”

 



--------------------------------------------------------------------------------

(b) By deleting the introductory paragraph in Section 1 of the Loan Agreement
and by substituting in lieu thereof the following:

 

Subject to the terms and conditions of, and in reliance upon the representations
and the warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective Pro Rata shares of the Commitments available to Borrowers, in
an aggregate amount up to $40,000,000, as follows:

 

(c) By deleting clause (xiii) of Section 9.1.2 of the Loan Agreement and by
substituting in lieu thereof the following:

 

(xiii) of any proposed or pending sale of real Property leased by a Borrower;

 

(d) By deleting Section 9.2.9 of the Loan Agreement in its entirety and by
substituting the following new Section 9.2.9 in lieu thereof:

 

9.2.9. Capital Expenditure. Make Capital Expenditures (including expenditures by
way of capitalized leases but excluding (i) the effect of any SunTrust Leased
Adjustment and (ii) amounts expended to repair or restore damaged or destroyed
Equipment or Real Estate, to the extent of insurance or condemnation proceeds
received for application (and actually applies for such purpose pursuant to
Section 7.1.2(ii) hereof) which in the aggregate, as to all Borrowers and their
Subsidiaries, exceed $4,000,000 during Borrowers’ 2002 Fiscal Year, $4,500,000
during Borrowers’ 2003 Fiscal Year, $9,000,000 during Borrowers’ 2004 Fiscal
Year or $7,000,000 during any Fiscal Year of Borrowers thereafter.

 

(e) By deleting Section 11.1.8 of the Loan Agreement and by substituting in lieu
thereof the following:

 

11.1.8. Reserved.

 

(f) By deleting the definition of “Revolver Commitment” in Appendix A to the
Loan Agreement and by inserting in lieu thereof the following:

 

Revolver Commitment - at any date for any Lender, the obligation of such lender
to make Revolver Loans and to purchase participations in LC Outstandings
pursuant to the terms and conditions of the Agreement, which shall not exceed
the principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages of the Agreement or the signature
page of the Assignment and Acceptance by which it became a Lender, as modified
from time to time pursuant to the terms of the Agreement or to give effect to
any applicable Assignment and Acceptance; and “Revolver Commitment”

 

- 2 -



--------------------------------------------------------------------------------

means the aggregate principal amount of the Revolver Commitments of all Lenders,
the maximum amount of which shall be $35,000,000.

 

(g) By deleting the principal amounts set forth as the “Revolver Commitment” for
each Lender opposite each such Lender’s name on the signature pages of the Loan
Agreement and by inserting in lieu thereof the principal amounts set forth as
the “Revolver Commitment” for each Lender opposite each such Lender’s name on
the signature pages of this Amendment.

 

3. Accommodation Fee. To induce Agent and Lenders to enter into this Amendment,
simultaneously with the execution and delivery of this Amendment, Borrowers
shall pay to Agent, for the Pro Rata benefit of Lenders party to the Loan
Agreement as of the date hereof, an accommodation fee in the amount of $12,500.

 

4. Additional Covenants. To induce Agent and Lenders to enter into this
Amendment. Borrowers covenant and agree that, simultaneously with the execution
and delivery of this Amendment, Borrowers shall execute and deliver to Lenders a
Second Amended and Restated Revolver Note in the form of Exhibits A and B
attached hereto.

 

5. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

6. Acknowledgements and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by such Borrower
are legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower); the security interests and
liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and liens (except as otherwise explicitly provided
in the Loan Agreement); and the unpaid principal amount of the Loans on and as
of September 21, 2004 totaled $13,665,001.37.

 

7. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower: and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

 

8. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the the Loan Agreement to “this Agreement,” “hereunder,” or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

9. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

10. Expenses of Agent and Lenders. Borrowers jointly and severally agree to pay,
on demand, all costs and expenses incurred by Agent and Lenders in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Agent’s and Lenders’ legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.

 

11. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent and Lenders (notice of which acceptance each Borrower hereby
waives). Whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

 

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

14. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

15. Further Assurances. Each Borrower agrees to take such further actions as
Agent or Lenders shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

 

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

17. Waiver of Jury trial. To the fullest extent permitted by Applicable Law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Signatures commence on following page]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

       

BORROWERS

ATTEST:

     

THE ROWE COMPANIES

(“Borrower”)

/s/ Garry W. Angle

      By:  

/s/ Gerald M. Birnbach

Garry W. Angle, Assistant Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board and President

 

ATTEST:

     

ROWE DIVERSIFIED, INC.

(“Borrower”)

/s/ Debbie Jacks

      By:  

/s/ Gerald M. Birnbach

Debbie Jacks, Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board and President

 

ATTEST:

     

ROWE FURNITURE WOOD PRODUCTS, INC.

(“Borrower”)

/s/ Garry W. Angle

      By:  

/s/ Gerald M. Birnbach

Garry W. Angle, Assistant Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board and President

 

ATTEST:

     

ROWE PROPERTIES, INC.

(“Borrower”)

/s/ Garry W. Angle

      By:  

/s/ Gerald M. Birnbach

Garry W. Angle, Assistant Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board and President

 

[Signatures continued on following page]

 

- 5 -



--------------------------------------------------------------------------------

ATTEST:

     

STOREHOUSE, INC.

(“Borrower”)

/s/ Garry W. Angle

      By:  

/s/ Gerald M. Birnbach

Garry W. Angle, Assistant Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board

 

ATTEST:

     

ROWE FURNITURE, INC.

(“Borrower”)

/s/ Garry W. Angle

      By:  

/s/ Gerald M. Birnbach

Garry W. Angle, Assistant Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

         

Chairman of the Board

 

       

LENDERS:

       

FLEET CAPITAL CORPORATION

(“Lender”)

Revolver Commitment: $19,444,445.00

      By:                 Title:            

THE CIT GROUP/COMMERCIAL SERVICES, INC.

(“Lender”)

Revolver Commitment: $15, 555,555.00

      By:                 Title:            

AGENT:

       

FLEET CAPITAL CORPORATION, as Agent

(“Agent”)

        By:                 Title:    

 

- 6 -